Williams, Judge,

(concurring):

I concur in the decision for the reason that no motion to re-tax the costs had been made, and overruled. Assuming, for the sake of argument only, that the premium on the appeal bond was an improper taxation of costs by the clerk of this Court, I do not believe there is any power in this Court to correct such erroneous taxation after the mandate has been certified to the court below. Jurisdiction over the case has then passed from this Court. If the clerk’s taxation of costs, made pursuant to a judgment of this Court carrying costs, becomes a part of the judgment itself, it can not be corrected here or in any other court after it has become final. Beecher v. Foster, 66 W. Va. 453; Johnson v. Gould, 62 W. Va. 599; and Henry v. Davis, 13 W. Va. 230. On the other hand, if the taxation is not a part of the judgment itself, it is the ministerial act of the clerk and may be corrected on motion, after due notice, in the court from which the execution issued. This Court has no *287power to enforce its judgments, on appeals, by execution. Its judgments and decrees become, in effect, judgments and decrees of tbe lower court, and are enforced by execution thereon as if there had been no appeal. Code (1906), ch. 135, sec. 29. The majority opinion would establish a rule requiring the execution debtor to apply, in the first place, to this Court for a re-taxation of the costs, and then return to the lower court to have the execution corrected accordingly. To my mind this appears to be an unnecessarily circuitous performance, and in cases where the judgments of this Court had become final, which is generally the case even before the taxation of costs has been, made by the clerk of this Court, would amount to a denial of relief. Our statute, in respect to the effect to be given to the judgments and decrees of this Court, on appeals, is peculiar. For this reason the text cited from Cyc. is inapplicable here. By reference to the decisions which the author cites 'in support of the text, I find that those of them that present conditions which are at all analogous to the case we are deciding, are from states wherein the appellate courts are vested with the power by statutes to enforce their own judgments and decrees. In the Louisiana case, cited by Judge RobiNSON, that court, in its opinion, says: “It is Code law, that, primarily, the inferior, and by appeal, the appellate court, which determines the manner of the execution of the judgments which they have rendered, when the proper manner of executing them is to be determined.” Tire subject of costs is purely statutory, and there are no common law precedents for the procedure in relation thereto. We should establish a rule in conformity with our own statute and in aid of justice. It is consistent with both justice and reason, that the lower court should be allowed to entertain a motion to correct a taxation of costs made by the clerk of this Court, as preliminary to passing upon the validity of an execution issued by the lower court, when the taxation of costs was not specifically directed by the order of this Court.